DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on June 8, 2022 is acknowledged.  Applicant states the traversal is on the ground(s) that:
Groups I is drawn to a method wherein a paste is cut by a cutter into pellets as it is
extruded out a plurality of projections. The pellets then are frozen in a cryogenic
chamber.
Group II is drawn to an apparatus which has a feed tray with a plurality of
projections, a cutter, and a cryogenic freezing chamber. The cutter is operatively
associated with the projections so as to cut a paste as it is extruded through the projections to produce pellets. The freezing chamber is configured to receive the pellets and freeze them. (p6)

Therefore both Group I and II have the same special technical features of
describing a system using a cutter between an extruding tray and a freezing vessel to
create frozen pellets from paste. Davis does not disclose these special technical features. (p7) 
	
However, this is not persuasive since applicant incorrectly states the cutter of Group II. The cutter of Group I is “operatively associated” to cut the pieces “as the paste is extruded” (see claim 1) and the cutter of Group II is “operatively associated” “so as to cut paste extruded through the projections” (see claim 10). The cutters are not “operatively associated” the same and therefore not considered as “the same special technical feature”, as argued by applicant. Groups I and II both require frozen pellets formed from a paste, which is therefore considered the special technical feature and taught by Davis (US 4,848,094). The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis US 4,848,094 in view of Jones et al. US 5948456 and Tavakoli et al. WO 2014/022195.
Regarding claims 1, 4, Davis discloses a process for cryogenic freezing a paste into a frozen pelletized form, the process comprising: introducing the paste into an enclosed feed tray, wherein the product is introduced at a pressure above atmospheric pressure and remains above atmospheric pressure while in the enclosed feed tray, where the past has a viscosity above about 200Cp. Davis states the liquid is pumped under pressure through at least one nozzle or orifice  (col. 5, lines 25-55; col 6, lines 10-30), which, given the broadest reasonable interpretation of “tray” as meaning a receptacle capable of holding, the pump of Davis meets the limitation. Davis teaches the viscous feed liquid flows through a plurality of nozzles (col. 6, line 60) and frozen at subzero temperatures to produce frozen pellets (col. 6, lines 30-65). 
Davis does not expressly disclose cutting the paste as claimed.
Jones teaches a method of for molding a food product wherein a “plastic” food product it enclosed in a feed tray and extruded through a plurality of projections and cut with a wire cutter associated with the extruder. The mold of Jones is divided into a plurality of partitions, which are isolated so that the “plastic” food product does not flow between partitions (col. 3, lines 5-15; col. 8, lines 8-15; Figures 7 and 8). As the process of Jones would allow for the formation of uniformly sized pieces by use of the mold and cutter, it would have been obvious to one of ordinary skill in the art to modify the invention of Davis with the mold and cutter of Jones for the reason of providing reasonably equal sized pellets. 
It is noted that the pellet size of Davis differs from the present claim, however, the determination of suitable pellet size would have been easily optimized by one of ordinary skill in the art based on the size of available molds and package containers. 
Moreover, Tavakoli also teaches a method of producing frozen beads (pellets) wherein said bead have a diameter varying from about 0.05 inch to about 2mm [0016]. Thus, it would have been obvious for one to produce the frozen pellets of Davis in any size depending on the desired final product.  
Regarding claims 2 and 3, claim 1 is applied as stated above. Davis further teaches wherein the pressure is at least 1 psig and at least 5 psig (col. 6, line 15). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 Regarding claim 6, claim 1 is applied as stated above. Davis further discloses wherein the paste has a viscosity above 500Cp (col. 6, lines 15-30).
Regarding claim 7, claim 1 is applied as stated above. Davis further discloses wherein the paste has viscosity from 1000Cp to 10,000Cp and the pressure is from 5 psig to 15 psig (col. 6, lines 15-30). 

Claim(s) 5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis US 4,848,094 in view of Jones et al. US 5,948,456 and Tavakoli et al. WO 2014/022195 in further view of Harvey et al. US 6,065,643.
Regarding claim 5, claim 1 is applied as stated above. Davis further discloses wherein the enclosed feed tray is divided into a plurality of partitions, which are isolated so that paste does not flow between partitions (manifold 14 (enclosed feed tray) includes two or more individual isolated needle tips (partitions) that divide the paste into individual flows that produce
individual droplets with no exchange of flow from one needle tip to another (Figure 1; col. 10, lines 53-68), and introducing the paste into an enclosed feed tray further comprises introducing a paste into at least one of the partitions and a paste into a least one of the
other partitions (manifold 14 (feed tray) splits the solution flow (introduced paste) from feed line 13 into each needle tip (one or the other partitions) (Figure 1; col. 10, lines 53-68). 
Davis does not disclose introducing a first material into a partition and a second material into a least one other partition. 
Harvey discloses introducing a first material into a partition and a second material into a least one other partition (a paste container 10 includes two tubular D-shaped housings 11 (plurality of partitions) for storing two different food paste materials, a first housing partition is filled with a first content of paste (introducing first material), and the second housing is filled with a second paste content (introducing second material) (Figure 1; col. 1, lines 40-52; col. 2, lines 66-67; col. 3, lines 1-10, 27-31). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the process as previously disclosed by Davis, in order to have provided introducing a first material into a partition and a second material into a least one other partition as previously disclosed by Harvey, for providing a system that allows two different partitioned paste materials to be simultaneously expelled through parallel nozzles and outlets (Harvey; Figures 3, 5; col. 4, lines 46-51).
Regarding claims 8 and 9, claim 7 is applied as stated above. Davis further discloses wherein the enclosed feed tray is divided into a plurality of partitions, which are isolated so that paste does not flow between partitions (manifold 14 (enclosed feed tray) includes two or
more individual isolated needle tips (partitions) that divide the paste into individual flows that produce individual droplets with no exchange of flow from one needle tip to another (Figure 1; col. 10, lines 53-68), and introducing the paste into an enclosed feed tray further comprises introducing the paste into at least one of the partitions and the paste into a least one of the
other partitions (manifold 14 (feed tray) splits the solution flow (introduced paste) from feed line 13 into each needle tip (one or the other partitions) (Figure 1; col. 10, lines 53-68). 
Davis does not disclose the paste comprises a first paste and a second paste, and introducing a first material into a partition and a second material into a least one other partition.
Harvey discloses the paste comprises a first paste and a second paste, and introducing a first material into a partition and a second material into a least one other partition (a paste container 10 includes two tubular D-shaped housings 11 (first and second partitions) for storing two different food paste materials (paste comprises first and second pastes), a first housing partition is filled with a first content of paste (introducing first paste), and the second housing is filled with a second paste content (introducing second paste) (Figure 1; col. 1, 40-52; col. 2, lines 66-67, col. 3, lines 1-10, 27-31). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the process as previously disclosed by Davis, in order to have provided the paste comprises a first paste and a second paste, and introducing a first material into a partition and a second material into a least one other partition as previously disclosed by Harvey, for providing a system that allows two different partitioned paste materials to be simultaneously expelled through parallel nozzles and outlets (Harvey; Figures 3, 5; col. 4, lines 46-51).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792